Citation Nr: 0628915	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  04-05 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for liver condition as 
secondary to service-connected diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1961 to July 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In February 2005, the veteran did not show for a 
scheduled hearing before a Veterans Law Judge.  When an 
appellant fails to appear for a scheduled hearing and has not 
requested a postponement, the case will then be processed as 
though the request for a hearing had been withdrawn.  38 
C.F.R. § 20.702(d).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 
additional evidentiary development is necessary.  

A review of the record shows that the veteran has been 
diagnosed as having nonalcoholic fatty liver disease with 
bridging fibrosis versus early cirrhosis.  A December 2001 
private record from Inland Empire Digestive Diseases & Liver 
Center had an impression of elevated alanine amiotransferase 
(ALT) and aspartate aminotransferase (AST) due to fatty liver 
or non-alcoholic steato hepatitis (NASH), and that diabetes 
mellitus, obesity, and hypertension were risk factors for 
NASH.  

According to one of the veteran's private providers, C. Wang, 
M.D., Ph.D., as of March 2002 the veteran had been off of 
oral hypoglycemic agents and changed to insulin for diabetes 
control, and liver function tests returned to normal two 
weeks later and remained in normal range.  

In October 2002, the veteran underwent a VA examination and 
attributed extreme fatigue to his liver condition.  The 
examiner noted that he had been asked to comment on the 
etiology of the liver condition as it related to the 
veteran's service-connected diabetes and ultimately concluded 
that a relationship had not been established.  In reaching 
the latter opinion, the examiner had reviewed the claims 
file, including various comments from other medical 
professionals concerning diabetes as it related to NASH.

Given the veteran's contentions concerning this appeal, 
however, and affording every benefit to the veteran under the 
law governing VA's duty to assist, the Board determines that 
additional VA examination should be provided to answer a 
question concerning aggravation.  Particularly, service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that where a service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice-
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Thus, an examiner should 
opine whether the veteran's service-connected diabetes 
mellitus caused an increase in his liver disease.  

Also, the veteran indicated that he had recently received 
treatment from two private practitioners (who already had 
contributed information concerning the pending claim)-D. J. 
Hillebrand, M.D., and C. Wang, M.D., Ph.D.  The RO should 
obtain any new records therefrom regarding the veteran's 
diabetes and liver problems. 

Finally, the record reflects that an attempt was made to 
obtain medical reports from Drs. C. Walsh and A. Ting.  VA 
did not receive a response.  In light of the foregoing and in 
accordance with Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the RO should apprise the veteran of the foregoing 
and ask him to submit those reports.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), such that the letter includes 
information concerning a disability rating 
and an effective date for the award of 
benefits.  The letter should also tell the 
veteran to provide any evidence in his 
possession that pertains to the claim.  
Additionally, the letter should inform the 
veteran of the responsibility to submit 
any pertinent medical reports that VA 
cannot obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should update the record with 
any recent and outstanding records from 
VA, as well as Dr. D. J. Hillebrand, and 
Dr. C. Wang.  

3.  Upon the preceding records being added 
to the claims file, the veteran should 
undergo a VA examination with a different 
and appropriate examiner.  After a 
complete review of the claims file, the 
examiner should clarify whether the 
veteran currently suffers from liver 
disease, and/or any residuals thereof.  
Then, the examiner should opine whether it 
is at least as likely as not that the 
veteran's service-connected diabetes 
mellitus type II permanently aggravated 
any current liver problem (or residual 
thereof).  If aggravation is found, to the 
extent possible, the examiner should 
comment on the degree of increased 
impairment caused by the veteran's 
diabetes mellitus.  All opinions and 
conclusions expressed must be supported by 
a complete rationale in a report.  

4.  Then, the RO should readjudicate the 
veteran's claim for liver condition as 
secondary to service-connected diabetes 
mellitus type II.  If the determination 
of the claim remains unfavorable to the 
veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of time 
to respond before this case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



